Civil action to recover on contract for various articles of merchandise.
The case was submitted to the jury, in the trial court, without objection, upon the single issue, to wit: "Are the defendants indebted to plaintiff, and, if so, in what amount?", to which the jury answered "Yes, $829.71." From judgment thereon in favor of plaintiff, defendants appeal to Supreme Court, and assign error.
The case on appeal discloses that the case was tried in Superior Court, in the main, as one of fact for the jury. The evidence shown in the record is sufficient to support the verdict. And appellants fail to show cause for a new trial.
No error. *Page 756